Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the issues in the instant appeal to reappraisement are the same in all material respects as the issues decided in United States v. Alfred Dunhill of London, Inc., on March 5, 1945, Suit No. 4481, C. A. D. 305, and that the record in said case be incorporated herein.
It is further stipulated and agreed that the entered value of the merchandise here involved is equal to the cost of materials and fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise at a time preceding the date of exportation of the involved merchandise which would ordinarily permit the manufacture or production thereof in the usual course of business, plus the usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise, plus the cost of all containers and-coverings, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, and plus an addition for profit (not less than 8 per centum of the costs of materials and fabrication or manipulation and general expenses) equal to the profit which ordinarily is added to the cost of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind.
It is further stipulated and agreed that the instant case be submitted on the foregoing stipulation.
On tbe agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be tbe proper basis for tbe determination of the value of tbe merchandise here involved, and that such values are tbe entered values.
Judgment will be rendered accordingly.